DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  Claims 1-9 and 12-15 have been amended.  Claims 19-20 are new.

Response to Arguments
Applicant’s arguments filed 07/01/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Mader US 20050093512 in view of TAYLOR US 20070226497.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-12, 15-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Mader US 20050093512 in view of TAYLOR US 20070226497.
Regarding claim 1, Mader teaches a battery-powered system comprising an electrical device (Fig. 1 #114) and a battery pack (Fig. 1 #118), wherein: 
the battery pack (Fig. 1 #118 shown below) comprises: 

    PNG
    media_image1.png
    847
    1173
    media_image1.png
    Greyscale

a battery comprising a positive electrode and a negative electrode (Fig. 4 #454 “+” and “-” sides of battery); 
a first positive electrode terminal electrically connected to the positive electrode (Fig. 4 #414); 
a first negative electrode terminal electrically connected to the negative electrode (Fig. 4 #418); 

    PNG
    media_image2.png
    912
    1139
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    897
    1193
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    540
    754
    media_image4.png
    Greyscale

a first communication terminal (Fig. 7 #TXRX pin of TXRX path of Fig. 1); 
a first data output circuit (Fig. 7 #Tr1) comprising 
a first output terminal electrically connected to the first communication terminal (Fig. 7 Tr1 Drain of FET connected to TXRX Pin), 
the first data output circuit being configured to generate and output a first signal via the first output terminal (¶ 0063 "UART 334 may transmit information via TX line 718 to the TXRX pin. Electronic device 114 may then receive the transmitted information from the TXRX pin via SI(RX) line 722"); 
a first data input circuit (Fig. 7 #Tr2) comprising 
a first input terminal (Fig. 7 #Tr2 Drain terminal of FET connected to TXRX  Pin) electrically connected to the first communication terminal, and 
a first ground terminal (Fig. 7 #GD connected to Drain terminal of FET is ground GND which is connected to first negative electrode terminal see Fig. 6 GND and 454) electrically connected to the first negative electrode terminal, 
the first data input circuit being configured to receive a second signal output by the electrical device via the first communication terminal and the first input terminal (¶ 0063 "In the FIG. 7 embodiment, electronic device 114 may transmit information via SO(TX) line 726 to the TXRX pin. UART 334 may then receive the transmitted information from the TXRX pin via RX line 14"); and 
the electrical device (Fig. 1 #114) comprises: 
a second positive electrode terminal configured to be electrically connected to the first positive electrode terminal of the battery pack (Fig. 1 positive; ¶ 0022 " electronic device 114 may be connected to battery pack 118 through a positive path and a negative path to receive operating power."); 
a second negative electrode terminal configured to be electrically connected to the first negative electrode terminal of the battery pack (Fig. 1 negative; ¶ 0022 " electronic device 114 may be connected to battery pack 118 through a positive path and a negative path to receive operating power"); 
a second communication terminal configured to be electrically connected to the first communication terminal of the battery pack (Fig. 1 TXRX and Fig 7 Pin connected to TXRX Pin; ¶ 0022 "perform bi-directional communication procedures with electronic device 114 through a transmit/receive (TXRX) path"); 
a second data output circuit (Fig. 7 FET connected to line 726 at its gate) comprising a second output terminal electrically connected to the second communication terminal (Fig. 7 Drain terminal of noted second data output circuit FET), 
the second data output circuit being configured to generate and output the second signal via the second output terminal (¶ 0063 " In the FIG. 7 embodiment, electronic device 114 may transmit information via SO(TX) line 726 to the TXRX pin"); 
a second data input circuit (Fig. 7 FET connected line 722) comprising a second input terminal electrically connected to the second communication terminal (Fig. 7 FET’s Source terminal on 722 connected to TXRW Pin), and 
a second ground terminal electrically connected to the second negative electrode terminal (Fig. 7 #FET on 722 at Drain terminal connected to ground), 
the second data input circuit being configured to receive the first signal output from the battery pack via the second communication terminal and the second input terminal (¶ 0063 " UART 334 may transmit information via TX line 718 to the TXRX pin. Electronic device 114 may then receive the transmitted information from the TXRX pin via SI(RX) line 722").

    PNG
    media_image5.png
    866
    1504
    media_image5.png
    Greyscale


Mader does not explicitly teach a first limiting circuit configured to at least limit a flow of electric current in a direction from the first negative electrode terminal to the first communication terminal via the first data input circuit; and 
a second limiting circuit configured to at least limit a flow of electric current in a direction from the second negative electrode terminal to the second communication terminal via the second data input circuit.  
TAYLOR teaches a first limiting circuit (Fig. 7a #752) configured to at least limit a flow of electric current in a direction from the first negative electrode terminal (Fig. 7a negative electrode “-” of battery) to the first communication terminal (Fig. 7a #726) via the first data input circuit (Fig. 7a #708) (to limit the flow of current in a direction from negative electrode to communication terminal via the data input circuit is noted as the flow of electric current traveling through the first data input circuit en route to the first data input circuit  is limited from the first negative electrode terminal to the first communication terminal by adding a circuit connect to the communication terminal circuit noted as the first limiting circuit. Fig. 7a ¶ 0065); and 
a second limiting circuit  (Fig. 7a #742) configured to at least limit a flow of electric current in a direction from the second negative electrode terminal (Fig. 7a 702 grounding being the “-” terminal) to the second communication terminal (Fig. 7a terminal at 702 that will connect to #726) via the second data input circuit (Fig. 7a #738) (to limit the flow of current in a direction from negative electrode to communication terminal via the data input circuit is noted as the flow of electric current traveling through the second data input circuit en route to the second data input circuit  is limited from the second negative electrode terminal to the second communication terminal by adding a circuit connect to the communication terminal circuit noted as the second limiting circuit. Fig. 7a ¶ 0065).  


    PNG
    media_image6.png
    664
    1181
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to include a first limiting circuit and a second limiting circuit taught by TAYLOR for the purpose of protection of components connected to communication line. (Refer to ¶ 0065)

Regarding claim 2, Mader teaches:
the battery pack includes a first signal path electrically connecting the first input terminal and the first communication terminal, the first signal path including a first connection point (see Fig. 7 #334; TXRX pin has  a first signal path connecting Tr2 Drain terminal to TXRX Pin and has a connection point noted as the node connecting Tr2 and Tr1); 
the first output terminal is electrically connected to the first connection point and thereby to the first communication terminal via the first signal path. (Fig. 7; Drain terminal of Tr1 connected to node noted as the first connection point as noted above thereby connecting TXRX Pin).  
Mader does not explicitly teach the first limiting circuit is electrically connected between the first connection point and the first negative electrode terminal.
TAYLOR teaches the first limiting circuit is electrically connected between the first connection point and the first negative electrode terminal (Fig. 7a 752 connected between a node above #752 noted as the first connection point and negative electrode of battery).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have the first limiting circuit is electrically connected as taught by TAYLOR for the purpose of protection of components connected to communication line. (Refer to ¶ 0065)

Regarding claim 3, Mader teaches: 
the electrical device includes a second signal path electrically connecting the second input terminal and the second communication terminal (Fig. 7; second signal path connecting source of FET at 722 to the communication terminal connected to TXRX Pin), the second signal path including a second connection point (Fig. 7a; a second connection point noted as a node at #114 connecting Source terminal of FET at 722 and Drain terminal of FET at 726); 
the second output terminal is electrically connected to the second connection point and thereby to the second communication terminal via the second signal path (Fig. 7 #114; second output terminal noted as Drain terminal of FET at 726 connect to noted second connection point and thereby to the second communication terminal via second signal path). and 
Mader does not explicitly teach the second limiting circuit is electrically connected between the second connection point and the second negative electrode terminal.  
TAYLOR teaches the second limiting circuit is electrically connected between the second connection point and the second negative electrode terminal. (Fig. 7a the second limiting circuit #742 connected between node and the second negative electrode terminal connecting to 726)  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have the second limiting circuit is electrically connected taught by TAYLOR for the purpose of protection of components connected to communication line. (Refer to ¶ 0065)

  Regarding claim 6, Mader does not explicitly teach wherein the first limiting circuit comprises a first diode configured to limit the flow of the electric current in the direction from the first negative electrode terminal to the first communication terminal via the first data input circuit.  
Taylor teaches wherein the first limiting circuit comprises a first diode configured to limit the flow of the electric current in the direction from the first negative electrode terminal to the first communication terminal via the first data input circuit. (diode will limit current flow from connections from negative terminal to communication terminal. Fig. 7a #752; ¶ "0065")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have a first diode taught by TAYLOR for the purpose of protection of components connected to communication line. (Refer to ¶ 0065)

  Regarding claim 7, Mader does not explicitly teach wherein the second limiting circuit comprises a second diode configured to limit the flow of the electric current in the direction from the second negative electrode terminal to the second communication terminal via the second data input circuit. 
TAYLOR teaches wherein the second limiting circuit comprises a second diode configured to limit the flow of the electric current in the direction from the second negative electrode terminal to the second communication terminal via the second data input circuit. (diode will limit current flow from connections from negative terminal to communication terminal. Fig. 7a #742; ¶ "0065")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have a second diode taught by TAYLOR for the purpose of protection of components connected to communication line. (Refer to ¶ 0065)

Regarding claim 8, Mader teaches:
wherein the electrical device comprises a mounting part configured to detachably mount the battery pack.  (Fig. 6 #656)

  Regarding claim 11, Mader teaches:
wherein the electrical device comprises a charger configured to charge the battery of the battery pack. (Fig. 1 #122)

Regarding claim 12, Mader teaches:
the electrical device includes a second signal path electrically connecting the second input terminal and the second communication terminal(a second signal path is the path from the connected second input terminal noted as Source of FET at 722 to the second communication terminal noted as the connection to TXRX Pin see Fig. 7 #1141), the second signal path including a second connection point (Fig. 7 #114 node connecting FET’s and noted second communication terminal); the second output terminal is electrically connected to the second connection point and thereby to the second communication terminal via the second signal path (second output terminal noted as Drain of FET at 726 connected to second connection point and thereby to the second communication terminal via the second signal path noted as the node ).  
Mader does not explicitly teach the second limiting circuit is electrically connected between the second connection point and the second negative electrode terminal.
TAYLOR teaches the second limiting circuit is electrically connected between the second connection point and the second negative electrode terminal. (Fig. 7 #742 connected between a point on the communication path  to communication and noted second electrode terminal noted as ground)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have the second limiting circuit taught by TAYLOR for the purpose of protection of components connected to communication line. (Refer to ¶ 0065)

  Regarding claim 15, Mader does not explicitly teach wherein the first limiting circuit comprises a first diode configured to limit the flow of the electric current in the direction from the first negative electrode terminal to the first communication terminal via the first data input circuit and the second limiting circuit comprises a second diode configured to limit the flow of the electric current in the direction from the second negative electrode terminal to the second communication terminal via the second data input circuit. 
TAYLOR teaches wherein the first limiting circuit comprises a first diode configured to limit the flow of the electric current in the direction from the first negative electrode terminal to the first communication terminal via the first data input circuit. (diode will limit current flow from connections from negative terminal to communication terminal. Fig. 7a #752; ¶ "0065") and
the second limiting circuit comprises a second diode configured to limit the flow of the electric current in the direction from the second negative electrode terminal to the second communication terminal via the second data input circuit. (diode will limit current flow from connections from negative terminal to communication terminal. Fig. 7a #742; ¶ "0065")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have a first diode and a second diode taught by TAYLOR for the purpose of protection of components connected to communication line. (Refer to ¶ 0065)

  Regarding claim 16, Mader teaches: wherein: the electrical device comprises: a manipulatable switch configured to be manipulated by a user; a motor; a motor drive circuit configured to drive the motor, using electric power supplied from the battery pack, in response to the manipulatable switch being manipulated; and a drive mechanism configured to mount or hold a work output member and to cause the work output member to act on a work target by transmitting a rotational drive force of the motor and driving the work output member using that rotational drive force; or the electrical device comprises a charger configured to charge the battery of the battery pack (Fig. 1 #122).  

Regarding claim 17, Mader teaches:
A battery pack (Fig. 1 #118) for supplying power to an electrical device (Fig. 1 #114), 
the battery pack comprising: 
a battery comprising a positive electrode and a negative electrode (Fig. 4 #454 “+” and “-” sides of battery); 
a pack positive electrode terminal electrically connected to the positive electrode and configured to be electrically connected to a positive electrode terminal of the electrical device (Fig. 4 #414 to connect to 114 terminal end at 114); 
a pack negative electrode terminal electrically connected to the negative electrode and configured to be electrically connected to a negative electrode terminal of the electrical device (Fig. 4 #418 to connect to 114 terminal end at 114); 
a pack communication terminal configured to be electrically connected to a communication terminal of the electrical device (Fig. 7 #TXRX pin of TXRX path of Fig. 1 to connect at terminal end of 114; ¶ 0063 "UART 334 may transmit information via TX line 718 to the TXRX pin. Electronic device 114 may then receive the transmitted information from the TXRX pin via SI(RX) line 722"); 
a data output circuit (Fig. 7 #Tr1) comprising an output terminal electrically connected to the pack communication terminal and configured to generate and output a first signal via the output terminal (Fig. 7 Tr1 Drain of FET connected to TXRX Pin); 
a data input circuit (Fig. 7 #Tr2 Drain terminal of FET connected to TXRX  Pin) comprising an input terminal electrically connected to the pack communication terminal, and 
a ground terminal (Fig. 7 #GD connected to Drain terminal of FET is ground GND which is connected to first negative electrode terminal see Fig. 6 GND and 454) electrically connected to the pack negative electrode terminal, 
the data input circuit being configured to receive a second signal from the electrical device via the pack communication terminal and the input terminal (¶ 0063 "In the FIG. 7 embodiment, electronic device 114 may transmit information via SO(TX) line 726 to the TXRX pin. UART 334 may then receive the transmitted information from the TXRX pin via RX line 14").
Mader does not explicitly teach a limiting circuit configured to at least limit a flow of electric current in a direction from the pack negative electrode terminal to the pack communication terminal via the data input circuit.  
TAYLOR teaches a limiting circuit (Fig. 7a #752) configured to at least limit a flow of electric current in a direction from the pack negative electrode terminal (Fig. 7a negative electrode “-” of battery) to the pack communication terminal (Fig. 7a #726) via the data input circuit (Fig. 7a #708).  (to limit the flow of current in a direction from negative electrode to communication terminal via the data input circuit is noted as the flow of electric current traveling through the data input circuit en route to the data input circuit  is limited from the negative electrode terminal to the communication terminal by adding a circuit connect to the communication terminal circuit noted as the limiting circuit. Fig. 7a ¶ 0065)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have a limiting circuit taught by TAYLOR for the purpose of protection of components connected to communication line. (Refer to ¶ 0065)

Regarding claim 19, Mader teaches:
wherein: the first input terminal is electrically connected to the first output terminal (Fig. 7 input terminal Drain of Tr2 FET  connected to first output terminal Drain of FET Tr1); and 
Mader does not explicitly teach the first data input circuit is configured to receive the first signal output by the first data output circuit via the first input terminal.  
TAYLOR teaches a data input circuit is configured to receive the signal output by a data output circuit via a input terminal (¶ 0063 " All bits transmitted on UART TX terminal 756 will be received immediately at UART RX terminal 754" ¶ 0064 " software is capable of receiving both the data transmitted by handset 702 and the data transmitted by battery pack 704 on UART RX terminal 754.").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have data input circuit is configured to receive the signal output by a data output circuit taught by TAYLOR for the purpose of a bit type communication processes. 

  Regarding claim 20, Mader teaches:
wherein: the second input terminal is electrically connected to the second output terminal (second input terminal FET at 722 Source terminal connected to second output terminal Drain terminal of FET at 726).   
Mader does not explicitly teach the second data input circuit is configured to receive the second signal output by the second data output circuit via the second input terminal
TAYLOR teaches the second data input circuit is configured to receive the second signal output by the second data output circuit via the second input terminal (¶ 0063 " All bits transmitted on UART TX terminal 756 will be received immediately at UART RX terminal 754" ¶ 0064 " software is capable of receiving both the data transmitted by handset 702 and the data transmitted by battery pack 704 on UART RX terminal 754.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have data input circuit is configured to receive the second signal output by the second data output circuit taught by TAYLOR for the purpose of a bit type communication processes.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Mader US 20050093512 in view of TAYLOR US 20070226497 as applied to claim 1 above, and further in view of KATSUURA US 20160006190.

  Regarding claim 9, Mader does not explicitly teach:
an intermediate device that comprises a first mounting part configured to detachably mount the battery pack, 
a second mounting part configured to detachably mount the electrical device and a cable physically and electrically connecting the first and second mounting parts; 
wherein: the first mounting part comprises: 
a first positive electrode intermediate terminal configured to be electrically connected to the first positive electrode terminal of the battery pack; 
a first negative electrode intermediate terminal configured to be electrically connected to the first negative electrode terminal of the battery pack; and 
a first communication intermediate terminal configured to be electrically connected to the first communication terminal of the battery pack; 
the second mounting part comprises: a second positive electrode intermediate terminal configured to be electrically connected to the second positive electrode terminal of the electrical device; 
a second negative electrode intermediate terminal configured to be electrically connected to the second negative electrode terminal of the electrical device; and 
a second communication intermediate terminal configured to be electrically connected to the second communication terminal of the electrical device; and 
the cable comprises: 
a positive electrode intermediate wire electrically connecting the first positive electrode intermediate terminal and the second positive electrode intermediate terminal; 
a negative electrode intermediate wire electrically connecting the first negative electrode intermediate terminal and the second negative electrode intermediate terminal; and 
a communication intermediate wire electrically connecting the first communication intermediate terminal and the second communication intermediate terminal.  
KATSUURA teaches an intermediate device (Fig. 5 C) that comprises a first mounting part (Fig. 5 #Ca detachable from A with battery A2) configured to detachably mount the battery pack (Fig. 6 #A2), 
a second mounting part (Fig. 5 #Cb) configured to detachably mount the electrical device (Fig. Cb detachable from B noted as electrical device see Fig. 1 B) and a cable physically and electrically connecting the first and second mounting parts (Fig. 5 Cable C connected to Ca and Cb); 
wherein: the first mounting part comprises: 
a first positive electrode intermediate terminal configured to be electrically connected to the first positive electrode terminal of the battery pack (Fig. 5 #C1 to VBus; Fig. 6 #Vbus to positive electrode of A2); 
a first negative electrode intermediate terminal configured to be electrically connected to the first negative electrode terminal of the battery pack (Fig. 8 #C2 to GND; Fig 6 GND to A2 negative electrode); and 
a first communication intermediate terminal configured to be electrically connected to the first communication terminal (Fig. 5 D+ - of Ca  connected to D+ - of A); 
the second mounting part comprises:
a second positive electrode intermediate terminal configured to be electrically connected to the second positive electrode terminal of the electrical device (Fig. 5 Cb VBus connected to positive terminal of B); 
a second negative electrode intermediate terminal configured to be electrically connected to the second negative electrode terminal of the electrical device (Fig. 5 Cb GND connected to negative terminal of B); and 
a second communication intermediate terminal configured to be electrically connected to the second communication terminal of the electrical device (Fig. 5 D+ - of Cb  connected to D+ - of B); and 
the cable comprises: 
a positive electrode intermediate wire electrically connecting the first positive electrode intermediate terminal and the second positive electrode intermediate terminal (Fig. C with C1 on Vbus); 
a negative electrode intermediate wire electrically connecting the first negative electrode intermediate terminal and the second negative electrode intermediate terminal (Fig. 5 C with C2 on GND); and 
a communication intermediate wire electrically connecting the first communication intermediate terminal and the second communication intermediate terminal (Fig. 5 C with CD+ -).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have an intermediate device taught by KATSUURA for the purpose of creating space between battery and device to protect device components from abnormal occurrences that can occur in a battery. 

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Mader US 20050093512 in view of TAYLOR US 20070226497 as applied to claim 1 above, and further in view of KAWANO US 20170194670.

  Regarding claim 10, Mader does not explicitly teach wherein the electrical device comprises: 
a manipulatable switch configured to be manipulated by a user; a motor; a motor drive circuit configured to drive the motor, using electric power supplied from the battery pack, in response to the manipulatable switch being manipulated; and a drive mechanism configured to mount or hold a work output member and to cause the work output member to act on a work target by transmitting a rotational drive force of the motor and driving the work output member using that rotational drive force.  
KAWANO teaches wherein the electrical device comprises: 
a manipulatable switch (Fig. 1 #19) configured to be manipulated by a user (¶ 0070 "The trigger switch 19 is operated by the user"); 
a motor (Fig. 1 #12); 
a motor drive circuit configured to drive the motor, using electric power supplied from the battery pack (¶ 0067 "The battery pack 50 supplies power to the motor 12"), in response to the manipulatable switch being manipulated (¶ 0067 " The trigger switch 19 is provided between the positive terminal 62 and the motor 12 for switching the motor 12 from start to stop and vice versa."); and 
a drive mechanism configured to mount or hold a work output member and to cause the work output member to act on a work target by transmitting a rotational drive force of the motor and driving the work output member using that rotational drive force (motor is driven when switched to start to have a work output to create the rotational drive force of the motor. ¶ 0070 " the trigger switch 19 off. In this way, the rotation of the motor 12 can be switched between start and stop.").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrical device taught by Mader to be the electrical device taught by KAWANO since it is well known to use power tools as electric devices connected to a battery. (¶ 0001-0003)

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Mader US 20050093512 in view of Brozek US 20180277801 and TAYLOR US 20070226497.

    Regarding claim 18, Mader teaches:
a battery pack (Fig. 1 #118) having 
a battery (Fig. 4 #454), 
a first negative-electrode terminal electrically connected to the battery (Fig. 4 #418), 
a first communication terminal (Fig. 7 #TXRX pin of TXRX path of Fig. 1) and 
a second negative-electrode terminal (Fig. 1 Negative terminal end at 114), 
a second communication terminal (Fig. 1 TXRX terminal end at 114); 
the battery pack has a first data input circuit (Fig. 7 #Tr2 Drain terminal of FET connected to TXRX  Pin) electrically connected to the first communication terminal; 
a second data input circuit (Fig. 7 FET connected line 722) electrically connected to the second communication terminal (Fig. 7 FET’s Source terminal on 722 connected to TXRW Pin); 
a closed circuit loop includes the first and second communication terminals, the first and second data input circuits and the first and second negative-electrode terminals (Fig. 7 from ground GD of 334 to first data input circuit noted as Tr2 to first communication terminal noted as TXRX Pin to second communication terminal noted as 114 terminal connected to TXRX Pin to second data input circuit noted as FET at 726 and to ground  creating a closed loop circuit); 
	Mader teaches a battery-powered electronic device (¶ 0020 " a battery pack coupled to the electronic device for supplying operating power to the electronic device"), a second negative-electrode terminal electrically connected the electronic device (Fig. 1 Negative from battery pack to electronic device), the electronic device having a second communication terminal (Fig. 7 TXRX connecting to a second communication terminal at 114 electronic device; ¶ 0022 " with regard to battery pack 118, and may also perform bi-directional communication procedures with electronic device 114 through a transmit/receive (TXRX) path"). 
Mader does not explicitly teach a battery-powered power tool comprising: 
a battery pack having a first communication terminal and a first mounting part; and 
a power tool having a motor, a second negative-electrode terminal electrically connected to the motor, a second communication terminal and a second mounting part; 
wherein: the first mounting part is detachably attached to the second mounting part such that the first negative-electrode terminal is electrically connected to the second negative-electrode terminal in a detachable manner and the first communication terminal is electrically connected to the second communication terminal in a detachable manner.
Brozek teaches A battery-powered power tool(¶ 0055 "an electrical device (e.g., a power tool, an outdoor tool, etc.) or other electrical device (again, generally referred to herein as “devices” or a “device”) to mechanically connect the battery pack 100 and the device") comprising: 
a battery pack (Fig. 3 #100) having a first communication terminal (Fig. 3 #225-240 terminal ends of wire being the first communication terminal) and a first mounting part (Fig. 1 #115 is Fig 2 #115 that power tool is connected/mounted to); and 
a power tool having a motor (Fig. 10 #1020), a second negative-electrode terminal electrically connected to the motor (Fig. 10 #1020 connected to 910 noted as second negative electrode terminal), a second communication terminal (Fig. 10 #925-940 terminal ends of wire being the second communication terminal) and a second mounting part (Fig. 9 #900 is Fig. 16 #900 that battery is connecting/mounting to); 
wherein: the first mounting part is detachably attached to the second mounting part such that the first negative-electrode terminal is electrically connected to the second negative-electrode terminal in a detachable manner and the first communication terminal is electrically connected to the second communication terminal in a detachable manner (Fig. 19 showing 115 and 900 attaching and Fig 17 showing battery detached and Fig. 16 showing tool detached at 900; ¶ 0003 " The battery pack may be detached from a device").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery powered electronic device taught by Mader to be a battery-powered power tool taught by Brozek for the purpose of using battery to power tools. (Refer to ¶ 0003-0005)
Mader does not explicitly teach a first reverse current protection circuit is electrically connected in the closed loop between the first communication terminal and the first negative-electrode terminal, 
the first reverse current protection circuit being configured to at least limit a flow of current in a first direction of the closed circuit loop from the first data input circuit to the first communication terminal; and 
a second reverse current protection circuit is electrically connected in the closed loop between the second communication terminal and the second negative-electrode terminal, 
the second reverse current protection circuit being configured to at least limit a flow of current in a second direction of the closed circuit loop from the second data input circuit to the second communication terminal.
TAYLOR teaches a first reverse current protection circuit (Fig. 7a #752) is electrically connected in the closed loop between the first communication terminal (Fig. 7a #726) and the first negative-electrode terminal (Fig. 7a #724), 
the first reverse current protection circuit being configured to at least limit a flow of current in a first direction of the closed circuit loop from the first data input circuit (Fig. 7a #708) to the first communication terminal (to limit the flow of current in a direction from negative electrode to communication terminal via the data input circuit is noted as the flow of electric current traveling through the first data input circuit en route to the first data input circuit  is limited from the first negative electrode terminal to the first communication terminal by adding a circuit connect to the communication terminal circuit noted as the first reverse current protection circuit. Fig. 7a ¶ 0065); and 
a second reverse current protection circuit (Fig. 7a #742) is electrically connected in the closed loop between the second communication terminal (Fig. 7a terminal at 702 that will connect to #726) and the second negative-electrode terminal (Fig. 7a 702 grounding being the “-” terminal), 
the second reverse current protection circuit being configured to at least limit a flow of current in a second direction of the closed circuit loop from the second data input circuit (Fig. 7a #738) to the second communication terminal (to limit the flow of current in a direction from negative electrode to communication terminal via the data input circuit is noted as the flow of electric current traveling through the second data input circuit en route to the second data input circuit  is limited from the second negative electrode terminal to the second communication terminal by adding a circuit connect to the communication terminal circuit noted as the second reverse current protection circuit. Fig. 7a ¶ 0065).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mader to have the first reverse current protection circuit and the second reverse current protection circuit taught by TAYLOR for the purpose of protection of components connected to communication line. (Refer to ¶ 0065)

Allowable Subject Matter
Claims 4, 5, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4 though the prior art teaches:  
the first data input circuit comprises: a first switching device.
The prior art fails to teach the first data input circuit comprises a first bias path electrically connecting the first switch input terminal and the first switch ground terminal; and a first resistor provided in the first bias path; and wherein the first limiting circuit is provided in the first bias path.  
Regarding claim 5 though the prior art teaches:  
the second data input circuit comprises a second switching device.
The prior art fails to teach the second data input circuit a second bias path electrically connecting the second switch input terminal and the second switch ground terminal; and a second resistor provided in the second bias path; wherein the second limiting circuit is provided in the second bias path.
Regarding claim 13 though the prior art teaches:  
the first data input circuit comprises a first switching device.
The prior art fails to teach the first data input circuit comprises a first bias path electrically connecting the first switch input terminal and the first switch ground terminal; and a first resistor provided in the first bias path; and wherein the first limiting circuit is provided in the first bias path.  
Claims 14-16 are objected to for their dependency to claim 13 and would be allowable for dependency to claim 13.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859